Third District Court of Appeal
                               State of Florida

                        Opinion filed January 5, 2022.
       Not final until disposition of timely filed motion for rehearing.
                             ________________

                             No. 3D19-2369
                      Lower Tribunal No. F13-20045
                          ________________


                             Justin C. Allen,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Jose L.
Fernandez, Judge.

      Carlos J. Martinez, Public Defender, and John Eddy Morrison,
Assistant Public Defender, for appellant.

    Ashley Moody, Attorney General, and David Llanes, Assistant Attorney
General, for appellee.


Before LOGUE, SCALES, and GORDO, JJ.

     PER CURIAM.
      In this appeal from a conviction and sentence following a probation

violation, the issue is whether the trial court erred by not ordering an

additional competency hearing sua sponte. “A trial court’s failure to hold a

competency hearing is subject to the abuse of discretion standard.” Wall v.

State, 326 So. 3d 1065, 1070 (Fla. 2021).

      Prior competency issues raised by defense counsel resulted in findings

of incompetency until, after the passage of time, the Appellant’s competency

was diagnosed as being restored by three medical professionals. At the

consequent probation violation hearing, the Appellant made comments

which he now contends should have alerted the trial court to the need for

further competency evaluations. At the time, however, these statements did

not cause the trial court or defense counsel to question the Appellant’s

competency. The record reflects that the Appellant at the revocation hearing

never stated that he did not understand the proceeding. To the contrary, he

acknowledged that a plea had been offered, briefly spoke well about defense

counsel, and accepted his sentence.

      This case ultimately turns on the trial court’s evaluation of the

Appellant’s conduct and statements during the evidentiary hearing. These

matters take meaning from their context, which the trial court is best situated

to judge. In these circumstances, we cannot find that the trial court abused



                                      2
its discretion. Id.; see also Dessaure v. State, 55 So. 3d 478, 482–83 (Fla.

2010).

     Affirmed.




                                     3